This is an appeal from an order of the superior court refusing a preliminary injunction to restrain the police commissioners, chief of police, and officers of the police department from trespassing upon plaintiff's premises and from interfering with its business of conducting a public dance-hall in the city and county of San Francisco. Application for a temporary injunction was made in the action numbered 4323 (ante, p. 183 [212 P. 631]), and was heard upon the amended complaint which was considered in that case and upon the answer of the defendants. [1] The answer denied all the material allegations of the amended complaint and both the amended complaint and answer were used as affidavits upon the hearing and constituted the only evidence upon which the order of the trial court was based. As no findings are required in a proceeding of this nature, we must presume in support of the order of the trial court that it found the allegations of the amended complaint to be untrue and the allegations of the answer to be true. Such being the case, this court may not disturb the order of the trial court. [2] The granting or refusing to grant a temporary injunction is a matter which is addressed to the discretion of the trial court (Kendall v.Foulks, 180 Cal. 171, 174 [179 P. 886]), and the action of the trial court may not be disturbed on appeal except when an abuse of that discretion is shown. This is especially true where the motion for a temporary injunction is based upon the complaint alone and a verified answer denying all the material allegations of the complaint. (Kendall v. Foulks, supra.)
Order affirmed.
Sturtevant, J., and Langdon, P. J., concurred. *Page 187